SECURITY AGREEMENT




THIS SECURITYAGREEMENT made effective this 31st day of July 2018, by and between
TELECON WIRELESS RESOURCES, INC. a New York corporation with a place of business
at 229A North Comrie Avenue, Johnstown, New York (the "Debtor") in favor of
KONATEL, INC. a Nevada corporation, 13601 Preston, Rd. STE E816, Dallas TX
752240 (the "Secured Party").




For value received, the receipt of which is hereby acknowledged, including,
without limitation, enabling the Debtor, to obtain credit or other financial
accommodations from the Secured Party, the Debtor hereby agrees as follows:




Section 1.  Definitions.  All capitalized terms used herein or in any
certificate, report or other document delivered pursuant hereto shall have the
meanings assigned to them below (unless otherwise defined).  Except as otherwise
defined, terms defined in the Uniform Commercial Code shall have the meanings
set forth therein.




Accounts.  All rights of the Debtor to payment for goods sold or leased or for
services rendered, all sums of money or other proceeds due or becoming due
thereon, and the Debtor's rights pertaining to and interest in such goods; all
other rights and claims to the payment of money, under contracts or otherwise;
and all other property constituting "accounts" or "contract rights" as such
terms are defined in the Uniform Commercial Code.

 

Encumbrance.  Any mortgage, pledge, security interest, lien or other charge or
encumbrance of any kind or nature upon or with respect to any property.




Obligation(s).  Any obligation(s) of the Debtor, to the Secured Party of every
kind and description, whether direct or indirect, absolute or contingent,
primary or secondary, joint or several, due or to become due, or now existing or
hereafter arising or acquired and whether by way of loan, discount, letter of
credit, lease, or otherwise, including, but not limited to that certain
promissory note of even date herewith from the Debtor to the Secured Party in
the face principal amount of ONE HUNDRED THOUSAND and 00/100 DOLLARS
($100,000.00), (the “Note”).




Uniform Commercial Code.  The Uniform Commercial Code as in effect in the State
of New York, except to the extent that the perfection of the security interest
hereunder, or remedies hereunder, in respect to the Collateral are governed by
the laws of a jurisdiction other than the State of New York.







Page 1 of 11







--------------------------------------------------------------------------------

Section 2.  Grant.  To secure the payment and performance of the Obligations,
the Debtor hereby assigns and pledges to the Secured Party all of its rights,
title and interest in, and grants to the Secured Party a continuing security
interest in the following property of the Debtor: all personal and fixture
property of every kind and nature including without limitation, all furniture,
fixtures, equipment, raw materials, inventory, other goods, licenses, Accounts,
contract rights, rights to the payment of money, insurance refund claims and all
other insurance claims and proceeds, tort claims, chattel papers, electronic
chattel paper, documents, instruments, securities and other investment property,
deposit accounts, rights to proceeds of letter of credit, letter-of-credit
rights, supporting obligations of every nature, and general intangibles
including, without limitation, all tax refund claims, license fees, patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, copyright applications, rights to sue and recover for past
infringement of patents, trademarks and copyrights, computer programs, computer
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which (i) the
Debtor operates or has authority to operate, (ii) the Debtor possesses, uses or
has authority to possess or use property (whether tangible or intangible) of
others, or (iii) others possess, use, or have authority to possess or use
property (whether tangible or intangible) of the Debtor, and all recorded data
of any kind or nature, regardless of the medium of recording, including, without
limitation, all software, writings, plans, specifications, and schematics
(collectively, the “Collateral”).  The Debtor further acknowledges and agrees
that this description of the Collateral is intended to cover all assets of the
Debtor.




Section 3.  Representations, Warranties and Covenants.  The Debtor makes the
following representations and warranties, and agrees to the following covenants,
each of which representations, warranties and covenants shall be continuing and
in force so long as this Agreement is in effect:




3.1  Ownership of Collateral; Absence of Liens and Restrictions.  The Debtor is,
and in the case of property acquired after the date hereof, will be, the sole
legal and equitable owner of the Collateral, holding good and marketable title
to the same free and clear of all Encumbrances except for the security interests
granted hereunder or permitted hereby, and has good right and legal authority to
assign, deliver, and create a security interest in the Collateral in the manner
herein contemplated.  The Collateral is not subject to any restriction that
would prohibit or restrict the assignment, delivery or creation of the security
interests contemplated hereunder.




3.2  Priority Security Interest.  This Agreement, together with the filing of
Uniform Commercial Code financing statements in the appropriate offices, will
create a valid and continuing first lien on and perfected security interest in
the Collateral (except for property located in the United States in which a
security interest may not be perfected




Page 2 of 11







--------------------------------------------------------------------------------

by filing under the Uniform Commercial Code.




3.3  Sales and Further Encumbrances.  The Debtor will not sell, grant, assign or
transfer any interest in, or permit to exist any Encumbrance on, any of the
Collateral other than in favor of the Secured Party or its affiliates except for
(i) sales of inventory or grants of licenses and other rights in the ordinary
course of the Debtor's business for cash or on open account and on terms of
payment ordinarily extended to its customers; (ii) so long as no Event of
Default hereunder has occurred and is continuing, dispositions of equipment that
has become worn out or obsolete or that has been replaced by other equipment; or
(iii) as otherwise permitted by the Secured Party in writing.  The Debtor shall
defend its title to and the Secured Party's interest in the Collateral against
all claims and take any action necessary to remove any Encumbrances other than
those permitted hereunder and defend the right, title and interest of the
Secured Party in and to any of the Debtor's rights in the Collateral.




3.4  Inspection; Verification of Accounts.  The Debtor will at all reasonable
times allow the Secured Party to examine, inspect or make extracts from or
copies of the Debtor's books and records, inspect the Collateral and arrange for
verification of Accounts constituting Collateral directly with the Debtor's
accountants, the account debtors or by other methods.




3.5  Accounts:  Collection and Delivery of Proceeds.  The Debtor will diligently
collect all of its Accounts until the Secured Party exercises its rights to
collect the Accounts pursuant to this Agreement.  The Debtor shall, at the
request of the Secured Party, notify account debtors of the security interest of
the Secured Party in any Account and that payment thereof is to be made directly
to the Secured Party.   Upon written request of the Secured Party, any proceeds
of Accounts or inventory received by the Debtor, whether in the form of cash,
checks, notes or other instruments, shall be held in trust for the Secured Party
and the Debtor shall deliver said proceeds daily to the Secured Party, without
commingling, in the identical form received (properly endorsed or assigned where
required to enable the Secured Party to collect same).




3.6  Equipment and Inventory:  Insurance.  The Debtor will keep the Collateral
insured at all times by insurance in such form and amounts as may be
satisfactory to the Secured Party, and in any event (without specific request by
the Secured Party) will insure the Collateral against physical hazard insurance
on an "all risks" basis, including fire, theft, and, in the case of motor
vehicles, collision.  Such insurance shall be with insurance companies
satisfactory to the Secured Party and shall be payable to the Secured Party as
an additional insured and Loss payee and the Debtor, as their respective
interests may appear.  Such insurance shall provide for not less than 30 days'
notice of cancellation, change in form or non-renewal to the Secured Party, and




Page 3 of 11







--------------------------------------------------------------------------------

shall insure the interest of the Secured Party regardless of any breach or
violation by the Debtor or any other person of the warranties, declarations or
covenants contained in such policies.  The Debtor shall insure the Collateral in
amounts sufficient to prevent the application of any co-insurance provisions.
 The Debtor shall evidence its compliance with the foregoing by delivering a
certificate with respect to each policy concurrently with the execution hereof,
annually thereafter, and from time to time upon the request of the Secured
Party.




3.7  Equipment and Inventory:  Maintenance and Use, Payment of Taxes.  The
Debtor will keep the Collateral in good order and repair, will not use the same
in violation of law or any policy of insurance thereon, and will pay promptly
when due all taxes and assessments on the Collateral or on its use or operation.




3.8  Name or Organizational Change.  The Debtor will not change its name,
identity, organizational structure, chief executive office or place where its
business records are kept, or move any tangible Collateral (other than
securities), or merge into or consolidate with any other entity, unless the
Debtor shall have given the Secured Party at least 30 days' prior written notice
thereof and shall have delivered to the Secured Party such new Uniform
Commercial Code financing statements or other documentation as may be necessary
or required by the Secured Party to ensure the continued perfection and priority
of the security interests granted by this Agreement.




3.9  Further Assurances.  Upon the written request of the Secured Party, and at
the sole expense of the Debtor, the Debtor will promptly execute and deliver
such further instruments and documents and take such further actions as the
Secured Party may deem desirable to obtain the full benefits of this Agreement
and of the rights and powers herein granted, including, without limitation,
filing of any financing statement or amendment thereof under the Uniform
Commercial Code, execution of assignments of general intangibles, transfer of
Collateral (other than inventory, accounts and equipment) to the Secured Party's
possession.  The Debtor authorizes the Secured Party, without notice, to file
any such financing statement without the signature of the Debtor to the extent
permitted by applicable law, and to file a copy of this Agreement in lieu of a
financing statement.  If any amount payable under or in connection with any of
the Collateral shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be immediately delivered to the
Secured Party, duly endorsed in a manner satisfactory to it.




Section 4.  Power of Attorney.  Debtor hereby grants to Secured Party a power of
attorney, which shall be deemed coupled with an interest and shall be
irrevocable, (a) to demand, sue for, and give an effectual discharge of any sum
payable to Debtor for Collateral assigned to Secured Party; (b) to endorse in
Secured Party’s favor any




Page 4 of 11







--------------------------------------------------------------------------------

negotiable instrument drawn in Debtor’s favor in payment of the Collateral
assigned to Secured Party; (c) to authorize and/or execute on behalf of Debtor
any notes, chattel paper, UCC financing statements, amendments thereto and
continuations thereof (or similar statements of notice, registration, amendment
or continuation under the laws of any jurisdiction), or other record in
connection with this Agreement or the Collateral as Secured Party may require
for the purpose of protecting, maintaining or enforcing the Collateral or the
security interest granted to Secured Party in the Collateral; (d) to adjust,
make, pursue, settle and collect any insurance claim in connection with this
Agreement; (e) to discharge taxes and encumbrances at any time levied or placed
on the Collateral, or otherwise protect the Collateral, and to make repairs
thereof; and (f) to perform any of Debtor’s obligations under this Security
Agreement in Debtor’s name or otherwise.  The Debtor agrees to reimburse the
Secured Party on demand for any and all expenditures made in connection with any
of the foregoing powers exercised by Secured Party hereunder.  




Section 5.  Secured Party's Rights with respect to Collateral.  In addition to
its rights under the Uniform Commercial Code or other applicable law, the
Secured Party may, at its option and at any time, whether or not the Obligations
are due, without notice or demand on the Debtor, take the following actions with
respect to the Collateral:




(a)

with respect to any Accounts (i) notify account debtors of the security interest
of the Secured Party in such Accounts and that payment thereof is to be made
directly to the Secured Party; (ii) demand, collect, and receipt for any amounts
relating thereto, as the Secured Party may determine; (iii) commence and
prosecute any actions in any court for the purposes of collecting any such
Accounts and enforcing any other rights in respect thereof; (iv) defend, settle
or compromise any action brought and, in connection therewith, give such
discharges or releases as the Secured Party may deem appropriate; (v) in the
event the Secured Party establishes a lock box with Debtor or following an event
of default, the Secured Party may receive, open and dispose of mail addressed to
the Debtor and endorse checks, notes, drafts, acceptances, money orders, bills
of lading, warehouse receipts or other instruments or documents evidencing
payment, shipment or storage of the goods giving rise to such Accounts or
securing or relating to such Accounts, on behalf of and in the name of the
Debtor; and (vi) sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any such Accounts or the
goods or services which have given rise thereto, as fully and completely as
though the Secured Party were the absolute owner thereof for all purposes; and

 

(b)  

with respect to any equipment and inventory (i) make, adjust and settle claims
under any insurance policy related thereto and place and pay for




Page 5 of 11







--------------------------------------------------------------------------------

appropriate insurance thereon; (ii) discharge taxes and other Encumbrances at
any time levied or placed thereon; (iii) make repairs or provide maintenance
with respect thereto; and (iv) pay any necessary filing fees and any taxes
arising as a consequence of any such filing.  The Secured Party shall have no
obligation to make any such expenditures nor shall the making thereof relieve
the Debtor of its obligation to make such expenditures.




Except as otherwise provided herein, the Secured Party shall have no duty as to
the collection or protection of the Collateral nor as to the preservation of any
rights pertaining thereto, beyond the safe custody of any Collateral in its
possession.




Section 6.  Defaults.  An event of default ("Event of Default") shall exist
hereunder if any of the following events or conditions occur:




(a)  

failure to pay any Obligation when due or perform any covenant, agreement or
obligation contained herein or in any agreement, instrument or other document
evidencing, securing or otherwise delivered in connection with the Obligations
or default in the payment or performance of any obligation of Debtor  to others
for borrowed money or in respect of any extension of credit or accommodation or
under any lease which, in the reasonable opinion of the Secured Party will
impair its security or increase its risk;




(b)  

failure of any representation or warranty, statement or information herein or in
any documents or financial statements delivered or disclosed to the Secured
Party in connection with this Agreement or the Obligations to be true and
correct;




(c)  

loss, theft or substantial damage of or to the Collateral, or the issuance of an
attachment or an injunction against the Debtor affecting any of the Collateral;




(d)  

default under any instrument constituting, or under any agreement (including
without limitation any insurance policy) relating to, any Collateral;




(e)

dissolution, termination of existence, insolvency or business failure of the
Debtor; appointment of a trustee, receiver, custodian, liquidator or other
similar official for the Debtor or any such party or any substantial part of its
property; assignment for the benefit of creditors by, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against, the Debtor or
any such party; or







Page 6 of 11







--------------------------------------------------------------------------------



(f)  

change in the condition or affairs (financial or otherwise) of the Debtor or any
indorser, guarantor or surety of or for any Obligation, or decline in the value
of the Collateral, which, in the reasonable opinion of the Secured Party, will
impair its security or increase its risk.




Section 7.  Secured Party's Rights and Remedies.




(a)  

So long as any Event of Default shall have occurred and is continuing:




(i)  

the Secured Party may, at its option, without notice or demand, cause all of the
Obligations to become immediately due and payable and take immediate possession
of the Collateral, and for that purpose the Secured Party may, so far as the
Debtor can give authority therefore, enter upon any premises on which any of the
Collateral is situated and remove the same therefrom or remain on such premises
and in possession of such Collateral for purposes of conducting a sale or
enforcing the rights of the Secured Party;




(ii)  

the Debtor will, upon demand, assemble the Collateral and make it available to
the Secured Party at a place and time designated by the Secured Party that is
reasonably convenient to both parties;




(iii)  

the Secured Party may collect and receive all income and proceeds in respect of
the Collateral and exercise all rights of the Debtor and perform any of Debtor's
obligations hereunder with respect thereto, all without liability except to
account for property actually received (but the Secured Party shall have no duty
to exercise any of the aforesaid rights, privileges or options and shall not be
responsible for any failure to do so or delay in so doing);




(iv)  

  all payments received by Debtor under or in connection with any of the
Collateral after the occurrence of a default shall be held by Debtor in trust
for Secured Party, shall be segregated from other funds of Debtor and shall
forthwith upon receipt by Debtor be turned over to Secured Party, in the same
form as received by Debtor (duly endorsed by Debtor to Secured Party, if
required).  In the event Secured Party purchases any of the Collateral being
sold, Secured Party shall pay for the Collateral by crediting an amount equal to
the fair market value thereof against any outstanding Obligations of Debtor.




(v)  

the Secured Party may sell, lease or otherwise dispose of the




Page 7 of 11







--------------------------------------------------------------------------------

Collateral at a public or private sale, with or without having the Collateral at
the place of sale, and upon such terms and in such manner as the Secured Party
may determine, and the Secured Party may purchase any Collateral at any such
sale, subject to an applicable judicial order.  Unless the Collateral threatens
to decline rapidly in value or is of the type customarily sold on a recognized
market, the Secured Party shall send to the Debtor prior written notice (which,
if given within five days of any sale, shall be deemed to be reasonable) of the
time and place of any public sale of the Collateral or of the time after which
any private sale or other disposition thereof is to be made. The Debtor agrees
that upon any such sale the Collateral shall be held by the purchaser free from
all claims or rights of every kind and nature, including any equity of
redemption or similar rights, and all such equity of redemption and similar
rights are hereby expressly waived and released by the Debtor.  In the event any
consent, approval or authorization of any governmental agency is necessary to
effectuate any such sale, the Debtor shall execute all applications or other
instruments as may be required; and




(vi)  

in any jurisdiction where the enforcement of its rights hereunder is sought, the
Secured Party shall have, in addition to all other rights and remedies provided
for in its loan documentation, the rights and remedies of a secured party under
the Uniform Commercial Code.




(b)  

Prior to any disposition of Collateral pursuant to this Agreement the Secured
Party may, at its option, cause any of the Collateral to be repaired or
reconditioned in such manner and to such extent as to make it saleable.




(c)  

The Secured Party is hereby granted a license or other right to use, without
charge, the Debtor's labels, patents, copyrights, rights of use of any name,
trade secrets, trade names, trademarks and advertising matter, or any property
of a similar nature, relating to the Collateral, in completing production of,
advertising for sale and selling any Collateral; and the Debtor's rights under
all licenses and all franchise agreements shall inure to the Secured Party's
benefit.




(d)  

The Secured Party shall be entitled to retain and to apply the proceeds of any
disposition of the Collateral, first, to its reasonable expenses of retaking,
holding, protecting and maintaining, and preparing for disposition and disposing
of, the Collateral, including attorneys' fees and other legal expenses incurred
by it in connection therewith; and second, to the payment of the Obligations in
such order of priority as the Secured Party shall determine.  Any surplus
remaining after such application shall be paid to the Debtor or to whomever may
be legally entitled thereto, provided that in no event shall the




Page 8 of 11







--------------------------------------------------------------------------------

Debtor be credited with any part of the proceeds of the disposition of the
Collateral until such proceeds shall have been received in cash by the Secured
Party.  The Debtor shall remain liable for any deficiency.




Section 8.  Waivers.  The Debtor waives presentment, demand, notice, protest,
notice of acceptance of this Agreement, notice of any loans made, credit or
other extensions granted, collateral received or delivered or any other action
taken in reliance hereon and all other demands and notices of any description,
except for such demands and notices as are expressly required to be provided to
the Debtor under this Agreement or any other document evidencing the
Obligations.  With respect to both the Obligations and the Collateral, the
Debtor assents to any extension or postponement of the time of payment or any
other forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromise or adjustment of any thereof, all in such manner and at
such time or times as the Secured Party may deem advisable.  The Secured Party
may exercise its rights with respect to the Collateral without resorting, or
regard, to other collateral or sources of reimbursement for Obligations.  The
Secured Party shall not be deemed to have waived any of its rights with respect
to the Obligations or the Collateral unless such waiver is in writing and signed
by the Secured Party.  No delay or omission on the part of the Secured Party in
exercising any right shall operate as a waiver of such right or any other right.
 A waiver on any one occasion shall not bar or waive the exercise of any right
on any future occasion.  All rights and remedies of the Secured Party in the
Obligations or the Collateral, whether evidenced hereby or by any other
instrument or papers, are cumulative and not exclusive of any remedies provided
by law or any other agreement, and may be exercised separately or concurrently.




Section 9.  Expenses.  The Debtor shall, on demand, pay or reimburse the Secured
Party for all reasonable expenses (including attorneys' fees of outside counsel
or allocated costs of in-house counsel) incurred or paid by the Secured Party in
connection with the preparation, negotiation, closing, administration or
enforcement, of this Agreement, or its on-site periodic examinations of the
Collateral, and for any other amounts permitted to be expended by the Secured
Party hereunder, including without limitation such expenses as are incurred to
preserve the value of the Collateral and the validity, perfection, priority and
value of any security interest created hereby, the collection, sale or other
disposition of any of the Collateral or the exercise by the Secured Party of any
of the rights conferred upon it hereunder.  The obligation to pay any such
amount shall be an additional Obligation secured hereby and each such amount
shall bear interest from the time of demand at a rate of interest equal to the
Default Rate of Interest, as that term is described in any debt instrument
between the Debtor and the Secured Party.







Page 9 of 11







--------------------------------------------------------------------------------

Section 10.  Notices.    Any demand upon or notice to the Debtor hereunder shall
be effective when delivered by hand or sent by electronic facsimile
transmission, receipt acknowledged, or delivered to an overnight courier, in
each case addressed to the Debtor at the address shown above or as it appears on
the books and records of the Secured Party or at such other address as the
Debtor may advise the Secured Party in writing.  Demands or notices addressed to
any other address at which the Secured Party customarily communicates with the
Debtor also shall be effective.  Any notice by the Debtor to the Secured Party
shall be given as aforesaid, addressed to the Secured Party at the address shown
above or such other address as the Secured Party may advise the Debtor in
writing.




Section 11.  Successors and Assigns.  This Agreement shall be binding upon the
Debtor, its successors and assigns, and shall inure to the benefit of and be
enforceable by the Secured Party and its successors and assigns.  Without
limiting the generality of the foregoing sentence, the Secured Party may assign
or otherwise transfer any agreement or any note held by it evidencing, securing
or otherwise executed in connection with the Obligations, or sell participations
in any interest therein, to any other person or entity, and such other person or
entity shall thereupon become vested, to the extent set forth in the agreement
evidencing such assignment, transfer or participation, with all the rights in
respect thereof granted to the Secured Party herein.




Section 12.  General.  This Agreement may not be amended or modified except by a
writing signed by the Debtor and the Secured Party, nor may the Debtor assign
any of its rights hereunder.  This Agreement and the terms, covenants and
conditions hereof shall be construed in accordance with, and governed by, the
laws of the State of New York (without giving effect to any conflicts of law
provisions contained therein).  




Section 13.  Section Headings.  Section headings are for convenience of
reference only and are not a part of this Agreement.




Section 14.  WAIVER OF JURY TRIAL.  THE DEBTOR AND THE SECURED PARTY HEREBY
WAIVE TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH OR, ARISING OUT OF: (A) THIS SECURITY AGREEMENT OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH THE OBLIGATIONS; OR (B) THE
VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF.










Page 10 of 11







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as an instrument under seal.




DEBTOR:




TELECON WIRELESS RESOURCES, INC.







By:      /s/William Sullivan

William Sullivan, President,

Duly authorized







SECURED PARTY:




KONATEL, INC.







By:      /s/Charles Schneider, Jr.

Charles Schneider, Jr., CEO,

Duly authorized




























Page 11 of 11





